Citation Nr: 1437855	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic nasal disability, identified as recurrent epistaxis.  

2.  Entitlement to an increased disability rating in excess of 10 percent for facial scars.

3.  Entitlement to an increased disability rating in excess of 30 percent for depressive reaction, competent, with history of adjustment disorder ("psychiatric disability").  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In September 2012, the Board remanded these claims for further development.  As discussed below, the development requested has been completed, and the claims are now appropriate for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the VA electronic claims systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's recurrent epistaxis is related to active service.    

2.  Throughout the rating period on appeal, the Veteran's facial scars have manifested only one characteristic of disfigurement, as well as pain, and there has been no instability, visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or limitation of function or other disabling effects.  

3.  Throughout the rating period on appeal, the Veteran's psychiatric disability was productive of minimal occupational impairment and mild social impairment due to symptoms including depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for recurrent epistaxis is granted.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 

2.  The criteria for a disability rating in excess of 10 percent for facial scars have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008 & 2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for a painful facial scar have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2008 & 2013).

4.  The criteria for entitlement to a disability rating in excess of 30 percent for the service-connected psychiatric disability have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9405 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Recurrent Epistaxis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, service treatment records show that the Veteran had a large notch in the right nostril that preexisted enlistment, and that he underwent a tip rhinoplasty in February 1987 to correct the nasal deformity.  He avers that, since that time, he has suffered from breathing difficulties and recurrent nose bleeds.  

Post-service VA treatment records from March, May, and August 2008 show treatment for recurrent epistaxis for which a saline nose spray was prescribed.  Examination in August 2008 revealed a dry, minimally bleeding mucosal lesion on the right anterior septum which was cauterized with silver nitrate.  

The Veteran was afforded a VA examination in November 2012.  The VA examiner noted that the last documented treatment for a nosebleed was in August 2008, and opined that it is less likely as not that the epistaxis is a result of or caused by the service-connected facial scars, noting that there was no scarring inside the nose and that the nasal turbinates and mucosa were intact.  The VA examiner did not provide an opinion regarding whether the epistaxis is directly related to active service, and, in particular, to the in-service nose surgery.  

In light of the documented in-service nose surgery and the post-service documentation of recurrent epistaxis, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's recurrent epistaxis is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for recurrent epistaxis is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Facial Scars

In this case, the Veteran is in receipt of a 10 percent disability rating for his facial scars for the entire increased rating period on appeal.  He contends that he is entitled to a higher disability rating because one of his scars causes pain when he bites his upper lip due to the overhang of tissue inside the top left side of his mouth.  He also reports that he experiences a painful sensation like glass in his eyebrows that occurs once per week and lasts for 20 to 30 seconds.  He also reports a tingling sensation between his eyes which occurs 3 to 4 times per day and lasts 15 to 20 seconds.  

At the outset, the Board notes that service connection has been separately granted for nerve damage across the eyebrows and across and down the right side of the face; thus, the symptoms related to the separately rated nerve injury will not be addressed herein, as the Board does not have jurisdiction over that issue.  

The criteria for rating disabilities of the skin were revised since VA received the Veteran's claim of entitlement to an increased rating in May 2008. 

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The revision effective October 23, 2008 included the statement that a veteran whose scars were rated by VA under a prior version of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  The Board does not consider this statement to necessarily operate to the disadvantage of a veteran by requiring that he or she specifically request review of the disability under the revised criteria but only that he or she may request review without asserting that the disability has worsened since the last assignment of a disability rating.  In short, the Board finds the direction provided in Kuzma to be controlling in this case and thus considers both rating criteria in deciding this appeal.

The rating schedule in effect when the Veteran filed his claim (and the criteria under which his scars were evaluated) included Diagnostic Code 7800, which addresses scars or disfigurement of the head, face, or neck.  Under this Diagnostic Code, a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7800 remained unchanged by the 2008 regulatory revisions.  38 C.F.R. § 4.118 (2013).  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

Also included in the pre-amended rating criteria for scars were Diagnostic Code 7803, titled "Scars, superficial, unstable," which provided for a 10 percent rating, and Diagnostic Code 7804, titled "Scars, superficial, painful on examination," which also provided for a 10 percent rating.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008). 

Under the revised criteria, Diagnostic Code 7803 was eliminated, and scars that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; higher ratings are available where there are more than two such scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Note (2) under that Diagnostic Code provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under Diagnostic Code 7805 may also receive a rating under Diagnostic Code 7804.  The definition of an unstable scar was unchanged from the earlier version. 

For other than linear scars and other effects of scars evaluated under Diagnostic Code 7804, any other disabling effects not considered by other diagnostic codes for evaluating scars are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 , Diagnostic Code 7805 (2013).  Similarly, prior to the revision, Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Based on a review of the evidence, lay and medical, the Board finds that a disability rating in excess of 10 percent for facial scars is not warranted, as more than one characteristic of disfigurement has not been demonstrated by the evidence, nor is there visible or palpable tissue loss and either gross distortion or asymmetry of one features or paired set of features (nose, chin forehead, eyes, ears, cheeks, lips), as required for the assignment of a 30 percent disability rating under Diagnostic Code 7800.  

However, the criteria for a separate 10 percent disability rating for one painful scar under Diagnostic Code 7804 have been met for the entire rating period on appeal.  

The Veteran was afforded a VA examination in November 2012.  He reported symptoms as described above, including a painful sensation like glass in his eyebrows.  The VA examiner indicated that one (and not more than one) of the Veteran's facial scars was painful, also noting that none of the scars were unstable or both painful and unstable.  The biggest scar ran below his eyebrows across the bridge of the nose and then crossed down his face on the left side, measuring 30 by 0.15 centimeters at the widest part.  There was also a thin vertical linear scar above the left cheek, and a vertical scar in the shape of a "V" at the lower end of the nose above the nares.  The VA examiner noted that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; and no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no limitation of function.  

Based on the foregoing and the lay evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent.  Namely, the 2012 VA examiner found only one characteristic of disfigurement (a scar 5 or more inches in length), and specifically noted the absence of the other 7 characteristics of disfigurement.  Moreover, the examiner noted that there was no visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.  Although one of the Veteran's facial scars runs across his eyebrows and nose, there is no indication that it has distorted these facial features or caused asymmetry.  

The Board has considered whether any other diagnostic codes would allow for a higher disability rating.  However, the VA examiner noted that none of the Veteran's scars were unstable, such that the pre-amended Diagnostic Code 7803 does not apply.  Moreover, the examiner noted no limitation of function caused by the scars, nor has the Veteran made any such contention.  Thus, Diagnostic Code 7805 does not allow for a higher disability rating.

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for facial scars for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

However, based on the Veteran's report of pain in the eyebrow area, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 7804 under both the pre-amended and revised rating criteria for one painful facial scar.  

Increased Rating for Psychiatric Disability

Next, the Veteran is in receipt of a 30 percent disability rating for his psychiatric disability for the entire increased rating period on appeal.  He contends that he is entitled to a higher, 50 percent, disability rating based on symptoms including panic attacks, obsessive rituals, difficulty in establishing or maintaining work and/or personal relationships, memory loss, depressed mood, chronic sleep impairment, anxiety, and suspicion of others.  

The Veteran's psychiatric disability has been evaluated under Diagnostic Code 9405, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.        

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 30 percent for the service-connected psychiatric disability were not met for any part of the rating period on appeal.  

Throughout the rating period on appeal, the Veteran's psychiatric disability was productive of minimal occupational impairment and mild social impairment due to symptoms no higher than that represented by the 30 percent criteria, which includes: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the next higher, 50 percent, evaluation under Diagnostic Code 9405.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment notes from May 2008 indicate a negative depression screen, that the Veteran's mood was normal, and that he was fully oriented, providing evidence against a claim for a higher disability rating.  

At the May 2012 Board hearing, the Veteran testified that he had many reasons to be depressed.  He stated that he was not taking any medication for his psychiatric disability.  He reported mild memory loss and inability to sleep.  In addition, he testified that he suffered from short-term memory loss, and often forgot his keys in doors.  He testified that he worked very hard and did not go to regular therapy.  

The Veteran's testimony at the 2012 Board hearing does not support the grant of a higher, 50 percent, disability rating.  The symptoms he reported - depressed mood, chronic sleep impairment, and mild memory loss (including forgetting names, directions, and recent events) - are all contemplated by and, in fact, specifically listed as part of the currently assigned 30 percent rating disability criteria.  He did not provide any testimony of symptoms commensurate with the 50 percent disability rating category, and his testimony does not establish that his symptoms have caused occupational and social impairment with reduced reliability and productivity.  Indeed, the Veteran testified that everyone would attest that he is a very hard worker.  

The Veteran was afforded a VA examination in November 2012.  He reported that he was divorced from his wife and had custody of all five of his children, aged sixteen and under.  He described his social life as being limited, as he worked 75 to 80 hours per week and cared for his children.  He related symptoms including depressed mood, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).   He cried throughout the interview, although during breaks and in the lobby, he was observed to be able to converse easily with full, appropriate affect.  He reported being under stress due to parenting five children and working long hours.  

The November 2012 VA examiner noted that there was evidence of probable exaggeration of psychological problems and symptoms and a tendency to report more problems than may be objectively present.  Therefore, the examiner stated that testing was of questionable validity.  If interpreted at face value, however, the VA examiner stated that the test results suggested a profound personality disorder, with borderline and paranoid features.  The VA examiner assigned a GAF score of 65, reasoning that the Veteran's symptoms were mild, that functional impairment was mainly due to life stressors, occupational impairment was minimal, and social impairment appeared to be mild.  The examiner assessed occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, the level of impairment commensurate with a 10 percent disability rating.  

The 2012 VA examination report does not support a disability rating in excess of 30 percent.  In fact, it can be argued that the overall symptomatology described does not even support the currently assigned 30 percent disability rating.  The Veteran's reported symptoms, which included depressed mood, chronic sleep impairment, and mild memory loss, are all contemplated by the currently assigned 30 percent disability rating, and, as above, are explicitly listed in that rating category.  Moreover, the VA examiner assessed a level of occupational and social impairment that supports an even lower disability rating of 10 percent.  The examiner's conclusion is supported by the examination report, which indicates that the Veteran reported that he worked many hours per week (thus providing evidence against any occupational impairment), and that his social life was limited due to work and childcare responsibilities.  

Moreover, the GAF score of 65 reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  The GAF score is also supported by the examination report, which does not demonstrate any occupational impairment and indicates the Veteran has relationships with the five children of whom he has sole custody.   

Finally, in a January 2014 Psychiatric Condition Questionnaire, the Veteran indicated he suffers from panic attacks, explaining that when he is in a room full of young people or women who may judge him based on his facial scars, he experiences a panic attack.  He also reported obsessive rituals, stating that he is unable to sleep at night and that he wakes up around 3 A.M. and cleans his room until dawn or walks around his home from room to room.  He reported difficulty in establishing or maintaining work and/or personal relationships (he underlined personal), as well as memory loss, stating that this latter symptom occurred daily, and that he had a reputation at work of being very forgetful, often losing his keys, I.D., and cell phone.  The Veteran reported depressed mood occurring two to three times per week, chronic sleep impairment, and daily anxiety due to wondering what other people think of him.  He also stated that he was suspicious of others, wondering if they will judge him due to his facial scars.  

The symptoms reported in the January 2014 questionnaire - panic attacks, obsessive rituals, memory loss, depressed mood, chronic sleep impairment, anxiety, and suspiciousness - do not support a higher disability rating for the psychiatric disability.  Namely, panic attacks occurring weekly or less often are contemplated by the currently assigned 30 percent disability rating, and the Veteran did not indicate that they occur more often than that.  In addition, his description of obsessional rituals is more accurately described as sleep impairment; even if it is not, there is no indication that these "obsessional rituals" interfere with routine activities.  Further, all of the other symptoms are explicitly listed in the 30 percent disability rating category.  

The Board acknowledges that the Veteran checked the line on the questionnaire next to "difficulty in establishing and maintaining work and/or personal relationships," and underlined "personal."  The evidence does indicate some social impairment, and this is reflected by the currently assigned disability rating.  However, the evidence does not support a level of social impairment commensurate with a 50 percent disability rating, namely because, as noted above, the Veteran himself has stated that his social life is limited due to his work and childcare responsibilities.  

In sum, the lay and medical evidence of record relevant to the rating period on appeal weighs against a grant of a higher disability rating in excess of 30 percent.  In this regard, it is important for the Veteran to understand that a 30 percent evaluation reflects significant problems due to his psychiatric disability, including many of the problems he and his attorney have indicated should provide the basis to award a 50 percent disability rating.  A 30 percent evaluation indicates, generally, a 30 percent reduction in the Veteran's industrial capability and social adeptness, and will cause the Veteran problems.  If the Veteran did not have any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 30 percent evaluation, which is not always supported by the medical evidence for reasons cited above.  In fact, as noted above, some of the medical evidence tends to support an even lower 10 percent disability rating. 

In any event, for the reasons stated above, the Board finds that the evidence does not support an increased disability rating in excess of 30 percent for any part of the rating period on appeal.  Review of the evidence shows that throughout the rating period on appeal, the Veteran's psychiatric disability maintained a level of severity adequately represented by the 30 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  He worked 75 to 80 hours per week, indicating minimal, if any, occupational difficulties.  Moreover, the evidence indicates that at least some of his social "impairment" is due to the fact that he works so many hours and cares for five children under the age of sixteen, and there is no indication that he does not have positive relationships with his children, as he has sole custody of them.  The GAF score of 65 reflects mild symptoms, which are commensurate with the currently assigned 30 percent disability rating (or an even lower rating).  

In this regard, it is again important for the Veteran to understand that a 30 percent evaluation indicates a significant impact on the Veteran's social life.  Such a disability evaluation by VA recognizes the Veteran's problems with maintaining and initiating relationships with others, indicating generally a 30 percent reduction in the Veteran's ability to function socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the next highest level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for a higher disability rating for the Veteran's psychiatric disability in excess of 30 percent have not been met for any part of the rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the service-connected psychiatric and scar disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9405, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's psychiatric disability manifested minimal occupational impairment and mild social impairment due to symptoms including depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Veteran's facial scars have manifested in pain and one characteristic of disfigurement.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for characteristics of disfigurement such as long or wide scars and for painful scars (Diagnostic Codes 7800 and 7804, 38 C.F.R. § 4.118), and even provide for disfigurement more severe or greater affected areas than that experienced by or observed in the Veteran.  

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Indeed, the Veteran has reported that he works many hours per week, and he has not indicated he is unable to work due to his service-connected disabilities (nor does the evidence of record suggest this). 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the psychiatric and scar disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Given the full grant of benefits sought on appeal with regard to the epistaxis claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating claims, in a timely November 2008 letter, the Veteran was informed of the requirements needed to establish increased evaluations for his psychiatric and scar disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, a December 2008 letter contained the specific schedular rating criteria that would be used to evaluate the Veteran's psychiatric disability, while the July 2009 rating decision included the criteria used to evaluate the facial scar disability.  The Veteran had multiple opportunities to submit additional evidence as it relates to the severity of his facial scars thereafter.     

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements, including his testimony at the May 2012 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his attorney, have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of increased ratings for the psychiatric and scar disabilities.  VA provided the Veteran with examinations in November 2012.  The Veteran's history was taken, and complete interviews and examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues of increased ratings for the service-connected psychiatric and scar disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the contention of the Veteran's attorney that the November 2012 VA scar examination is inadequate in that the VA examiner did not provide measurements for two of the Veteran's facial scars.  However, the Board finds that the absence of these measurements do not render the examination inadequate, as there is ample information about the scars to determine whether any of the characteristics of disfigurement are present or whether the criteria for the next higher disability rating are met.  Namely, the two scars for which the examiner did not provide measurements are described as "...a thin vertical scar above his left cheek" and "...a vertical scar in the shape of a V at the lower end of his nose above the nares."  Thus, the description of the scars indicate that they are much smaller than the scar above the eyes and across the nose, and there is no indication that they are 5 or more inches in length, or at least one-quarter inch wide (see, for example, the measurements of the scars provided in the September 1995 VA examination report, as well as the Veteran's description of symptoms which are limited to the scar above his eyes and the nerve injury which is separately compensated).  Moreover, the examiner specifically noted that there were no hypo- or hyperpigmented areas, abnormal texture, missing underlying soft tissue, or indurated or inflexible skin that would require measurement under the criteria for characteristics of disfigurement.  For these reasons, the Board finds that the November 2012 VA scar examination is adequate for rating purposes and that it substantially complied with the Board's September 2012 remand directives.         

The Board also acknowledges the contention of the Veteran's attorney that the November 2012 VA psychiatric examination was not adequate in that the examiner did not take the symptoms reported by the Veteran in the January 2014 questionnaire into account.  However, it appears that the examiner took all of the evidence available to him into account, including statements made by the Veteran during the in-person interview as well as VA treatment records and statements in the claims file.  The Veteran had the opportunity at the VA examination to report all current symptoms.  There is no indication that the examination was anything but thorough, and the Board finds that it is adequate for rating purposes.  Moreover, the January 2014 questionnaire has been considered by the Board in its analysis, as discussed above.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

Service connection for recurrent epistaxis is granted.  

An increased disability rating in excess of 10 percent for facial scars is denied.  

A separate 10 percent disability rating for painful facial scars is granted for the entire rating period on appeal, subject to the rules governing payment of monetary benefits.  

An increased disability rating in excess of 30 percent for depressive reaction, competent, with history of adjustment disorder, is denied.  





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


